 Case 8:20-cv-02758-VMC-AEP Document 1 Filed 11/23/20 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 ALTRISHA GRAHAM,

           Plaintiff,                                       CASE NO. 8:20-cv-02758

 v.
                                                            JURY TRIAL DEMANDED
 RAPID AUTO LOANS, LLC,

           Defendant.
                                                     /


                                          COMPLAINT

        NOW comes ALTRISHA GRAHAM (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of RAPID AUTO LOANS, LLC (“Defendant”), as

follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Florida Consumer

Collection Practices Act (“FCCPA”) pursuant to Florida Statutes §559.55, for Defendant’s

unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                 1
 Case 8:20-cv-02758-VMC-AEP Document 1 Filed 11/23/20 Page 2 of 7 PageID 2




   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Middle

District of Florida and a substantial portion of the events or omissions giving rise to the claims

occurred within the Middle District of Florida.

                                             PARTIES

   4. Plaintiff is a consumer over-the-age of 18 residing in Hillsborough, Florida, which is

located within the Middle District of Florida.

   5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

   6. Defendant is an auto title loan company whose principal office is located at 911 E. Atlantic

Blvd., Suite 101, Pompano Beach, Florida 33060. Defendant issues and services loans to

consumers throughout the United States, including in the State of Florida.

   7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   9. Several years ago, Plaintiff financed the purchase of her personal automobile through

Respondent.

   10. Due to financial hardship, Plaintiff fell behind on her scheduled payments to Defendant,

thus incurring debt (“subject debt”).

   11. Several months ago, Plaintiff began receiving call to her cellular phone, (386) XXX-8218

from Defendant.




                                                  2
 Case 8:20-cv-02758-VMC-AEP Document 1 Filed 11/23/20 Page 3 of 7 PageID 3




    12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -8218. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    13. During the answered calls from Defendant, Plaintiff experienced a noticeable pause,

lasting a handful of seconds in length, and has to repeatedly say “hello” before a live representative

begins to speak.

    14. Defendant has used pre-recorded messages when placing collection calls to Plaintiff’s

cellular phone.

    15. Upon speaking with Defendant, Plaintiff was informed that Defendant was seeking to

collect upon the subject debt.

    16. Defendant has also sent multiple collection text messages to Plaintiff’s cellular phone via

an automated system.

    17. Plaintiff informed Defendant that she lacked the means to make a payment and demanded

that Defendant cease contacting her.

    18. Defendant willfully ignored Plaintiff’s demands and continued placing phone calls and

sending text messages to Plaintiff’s cellular phone, thus causing Plaintiff’s further emotional

distress.

    19. Plaintiff has received not less than 50 phone calls from Defendant since demanding that it

stop contacting her.

    20. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorneys regarding her

rights, resulting in expenses.

    21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.




                                                  3
 Case 8:20-cv-02758-VMC-AEP Document 1 Filed 11/23/20 Page 4 of 7 PageID 4




   22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to: invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending

calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on her cellular phone, and diminished space for data

storage on her cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   25. Defendant used pre-recorded messages when placing calls to Plaintiff’s cellular phone,

thus bringing its phone calls within the ambit of the TCPA.

   26. Defendant also used an ATDS when sending text messages to Plaintiff’s cellular phone.

   27. Defendant violated the TCPA by placing at least 50 phone calls to Plaintiff’s cellular phone

using pre-recorded messages without her consent. Any consent Plaintiff may have given to

Defendant by virtue of incurring the subject debt was explicitly revoked by Plaintiff’s demands

that it cease contacting him.

   28. Furthermore, Defendant violated the TCPA when it sent automated text messages to

Plaintiff’s cellular phone without her consent.




                                                  4
 Case 8:20-cv-02758-VMC-AEP Document 1 Filed 11/23/20 Page 5 of 7 PageID 5




   29. The calls placed by Defendant to Plaintiff were regarding business transactions and not for

emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).

   30. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, ALTRISHA GRAHAM, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
      to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


       COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
   31. Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth herein.

   32. At all times relevant to this Complaint, Plaintiff, was and is a natural person, and is a

“consumer” as that term is defined by Florida Statutes §559.55(8).

   33. At all times relevant to this action Defendant is subject to and must abide by the laws of

the State of Florida, including Florida Statute § 559.72.

   34. At all times relevant to this Complaint, Defendant was and is a “person” as said term is

defined under Florida Statute §1.01(3) and is subject to the provisions of Fla.Stat. §559.27 because

said section applies to “any person” who collects or attempts to collect a consumer debt as defined

                                                 5
 Case 8:20-cv-02758-VMC-AEP Document 1 Filed 11/23/20 Page 6 of 7 PageID 6




in Fla. Stat. §559.72 because said provision applies to “any person” who collects or attempts to

collect a consumer debt as defined in Fla.Stat. §559.51(1).

   35. At all times material hereto, the subject debt is a “consumer debt” as said term is defined

under Florida Statute § 559.55(6).

   36. Defendant violated sections 559.72(7) of the FCCPA through its unlawful conduct.

       a. Violations of FCCPA § 559.72(7)

   37. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

the debtor or any member of her or his family with such frequency as can reasonably be expected

to harass the debtor or her or his family, or willfully engage in other conduct which can reasonably

be expected to abuse or harass the debtor or any member of her or his family.

   38. Defendant violated section 559.72(7) of the FCCPA when it placed repeated harassing

telephone calls and sent collection text messages to Plaintiff after she demanded that it stop

contacting her. Instead of abiding by Claimant’s wishes, Respondent placed no less than 50 calls

and text messages to Claimant’s cellular phone after she demanded that it cease contacting her.

   WHEREFORE, Plaintiff, ALTRISHA GRAHAM, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Enter judgment in Plaintiff’s favor and against Defendant;

   b. Award Plaintiff his actual damages in an amount to be determined at trial pursuant to the
      Florida Consumer Collection Practices Act, Fla. Stat. §559.77

   c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;


   d. Award Plaintiff and equitable relief, including enjoining Defendant from further
      violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2

   e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;

                                                 6
 Case 8:20-cv-02758-VMC-AEP Document 1 Filed 11/23/20 Page 7 of 7 PageID 7




   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Award any other relief this Honorable Court deems equitable and just.

Plaintiff demands trial by jury.


Dated: November 23, 2020                                  Respectfully Submitted,

                                                         /s/Alejandro E. Figueroa
                                                         Alejandro E. Figueroa, Esq.
                                                         Florida Bar No. 1021163
                                                         Counsel for Plaintiff
                                                         Sulaiman Law Group, Ltd
                                                         2500 S Highland Ave, Suite 200
                                                         Lombard, IL 60148
                                                         Telephone: (630) 575-8181 Ext. 120
                                                         alejandrof@sulaimanlaw.com




                                              7
